                                          Case 5:18-cr-00172-BLF Document 123 Filed 01/25/21 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00172-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   9              v.                                         COMPEL GRAND JURY MATERIALS
                                  10     MICHAEL KAIL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              On April 26, 2018, Defendant Michael Kail was charged with nineteen counts of wire
                                  13

                                  14   fraud in violation of 18 U.S.C. §§ 1343 and 1346, three counts of mail fraud in violation of 18

                                  15   U.S.C. §§ 1341 and 1346, and seven counts of money laundering in violation of 18 U.S.C. § 1957.

                                  16   See Indictment, ECF 1. Kail allegedly used his position as Vice President of Internet Technology
                                  17   at Netflix, Inc. to approve contracts with and payments to third-party vendors, in exchange for
                                  18
                                       “kickbacks.” See id. ¶¶ 17–18. Presented to the Court is Kail’s motion to compel grand jury
                                  19
                                       material pursuant to Federal Rule of Criminal Procedure 6(e). Mot., ECF 79. Kail requests “an
                                  20
                                       order directing the government to disclose all aspects of the grand jury proceedings, including
                                  21

                                  22   instructions and all witness testimony, leading to the indictment in this matter.” Id. at i. The

                                  23   prosecution opposes the request, asserting that Kail has not shown a “particularized need” to

                                  24   disclose secret grand jury matters and that the request is untimely. Opp., ECF 80. For the reasons
                                  25
                                       discussed below and on the record at the January 14, 2021 hearing, the Court DENIES the motion.
                                  26
                                              Rule 6(e)(2)(B) prohibits the prosecution from disclosing a “matter occurring before the
                                  27
                                       grand jury” unless the rules permit otherwise. The Supreme Court has “consistently . . . recognized
                                  28
                                          Case 5:18-cr-00172-BLF Document 123 Filed 01/25/21 Page 2 of 4




                                       that the proper functioning of our grand jury system depends upon the secrecy of grand jury
                                   1

                                   2   proceedings.” Douglas Oil Co. of California v. Petrol Stops Northwest, 441 U.S. 211, 218. “Rule

                                   3   6(e)(3)(E)(i) permits the Court to order the disclosure of grand jury matters “preliminarily to or in

                                   4   connection with a judicial proceeding.” Such disclosures “may be ordered if the party seeking
                                   5
                                       disclosure has demonstrated that a particularized need exists that outweighs the policy of grand
                                   6
                                       jury secrecy.” United States v. Murray, 751 F.2d 1528, 1533 (9th Cir. 1985); see also Douglas Oil,
                                   7
                                       441 U.S. at 222-23.
                                   8
                                              Kail’s motion is untimely. The deadline for pretrial motions passed on November 7, 2019.
                                   9

                                  10   ECF 57; see also Fed. R. Crim. P. 12(b)(1); Fed. R. Crim. P. 47(c). The Court has reminded Kail

                                  11   of this deadline twice now. See ECF 74. The Court also notes that Kail’s motion serves as an
                                  12   attack on the probable cause supporting the indictment. See, e.g., Mot. at 7 (“it appears the
Northern District of California
 United States District Court




                                  13
                                       government lacks facts that demonstrate it can meet its burden to prove a quid pro quo
                                  14
                                       exchange”). This Court has already ruled on Kail’s Motion for a Bill of Particulars, ECF 14, and
                                  15
                                       Motion to Dismiss the Indictment, ECF 38. It also rejected a subsequent motion for leave to file a
                                  16

                                  17   Motion to Dismiss for Lack of Notice and In the Alternative, for a Bill of Particulars. ECF 74.

                                  18   Kail cannot simply repackage his motion in an attempt to subvert the Court’s prior Orders.

                                  19          Even assuming the motion was timely, Kail has failed to establish “particularized need” for
                                  20   disclosure. Fed. R. Crim. P. 6(e); Douglas Oil, 441 U.S. at 228. “Parties seeking grand jury
                                  21
                                       transcripts under Rule 6(e) must show that the material they seek is needed to avoid a possible
                                  22
                                       injustice in another judicial proceeding, that the need for disclosure is greater than the need for
                                  23
                                       continued secrecy, and that their request is structured to cover only material so needed.” Douglas
                                  24

                                  25   Oil, 441 U.S. at 222. “Mere unsubstantiated, speculative assertions of improprieties in the

                                  26   proceedings do not supply the ‘particular need’ required to outweigh the policy of grand jury

                                  27   secrecy.” United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980) (citations omitted). The
                                  28
                                       decision whether to disclose grand jury materials is at the “sound discretion of the trial court.”
                                                                                        2
                                          Case 5:18-cr-00172-BLF Document 123 Filed 01/25/21 Page 3 of 4




                                       United States v. Murray, 751 F.2d 1528, 1533 (9th Cir. 1985).
                                   1

                                   2          Kail has offered nothing more than bald speculation to support his grand jury requests. His

                                   3   motion largely attacks the sufficiency of evidence supporting the indictment. For example, he

                                   4   argues that “[e]ach vendor was interviewed and none of them claimed that they received any
                                   5
                                       favorable treatment from Mr. Kail. Further, Netflix witnesses did not make statements that the
                                   6
                                       vendors received more favorable contracts; to the contrary, the evidence shows that Mr. Kail drove
                                   7
                                       a hard bargain and negotiated prices downwards.” Mot. at 7. He offers no facts, particularized or
                                   8
                                       otherwise, to support this broad contention. Similarly, Kail argues that “from the evidence
                                   9

                                  10   produced to date, which of course does not include the grand jury transcripts, it appears the

                                  11   government lacks facts that demonstrate it can meet its burden to prove a quid pro quo exchange.”
                                  12   Mot. at 5. Again, Kail fails to offer particularized and factually based grounds for his request.
Northern District of California
 United States District Court




                                  13
                                       Although Kail claims to have interviewed the 40 vendors implicated in this case, see Mot. at 6, the
                                  14
                                       motion is devoid of any evidence derived from such interviews. Instead, this motion, as in
                                  15
                                       Ferreboeuf, appears to be a defense fishing expedition. 632 F.2d at 835 (affirming denial of
                                  16

                                  17   requested in camera review of grand jury matters). Elsewhere, Kail argues that the prosecution has

                                  18   “refused to turn over grand jury transcripts based on its strategic decision not to call any grand

                                  19   jury witnesses as trial witnesses.” Mot. at 8. The Court is not quite sure what nefarious strategy
                                  20   Kail is attempting to impute onto the prosecution; the Court need not speculate, however, because
                                  21
                                       the prosecution’s burden will only heighten at trial.
                                  22
                                              Kail’s motion also fails as it is staggeringly overbroad and not “structured to cover only
                                  23
                                       material so needed.” Douglas Oil, 441 U.S. at 222. By comparison, in United States v. FedEx
                                  24

                                  25   Corp., the defendant moved for disclosure of instructions on three points of law. 14-cr-00380

                                  26   CRB, ECF 165 at 1 (N.D. Cal. Jan. 19, 2016). Here, Kail seeks “an order directing the government

                                  27   to disclose all aspects of the grand jury proceedings, including instructions and all witness
                                  28
                                       testimony, leading to the indictment in this matter.” Id. at i; see also US v. Lin et al., 15-cr-65-
                                                                                         3
                                          Case 5:18-cr-00172-BLF Document 123 Filed 01/25/21 Page 4 of 4




                                       BLF, ECF 223 at 3 (N.D. Cal. May 3, 2018) (rejecting grand jury material request for “all legal
                                   1

                                   2   instructions” and “all statements . . . conveying evidence or argument.”). Such a sweeping request

                                   3   is not supported by Rule 6(e) or Douglas Oil.

                                   4          The motion is therefore DENIED.
                                   5
                                              IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: January 25, 2021
                                   8
                                                                                       ______________________________________
                                   9                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
